Exhibit 10.1

 

AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), is made as of
June 18, 2013 (the “Amendment Effective Date”), by and between Realty Income
Corporation, a Maryland corporation (the “Company”) and [              ] (the
“Employee”).  Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Agreement (as defined below).

 

RECITALS

 

A.                                    The Company and Employee have entered into
an Employment Agreement dated [                ] (the “Agreement”).

 

B.                                    The parties hereto wish to amend the
Agreement as set forth herein.

 

AMENDMENT

 

The parties hereto hereby amend the Agreement as follows, effective as of the
Amendment Effective Date.

 

1.                                      Section 10(b).  The following new
sentence is hereby added at the end of Section 10(b) of the Agreement:

 

“In addition to the other severance payments and benefits under this Paragraph
10(b), in the event of the Company’s termination of Employee’s employment
without Cause or Employee’s Constructive Termination, all then-outstanding
unvested Company restricted stock awards held by Employee on the termination
date shall vest in full as of the termination date (subject to and contingent on
the execution and non-revocation by Employee of the Severance Agreement and
General Release described above).”

 

2.                                      This Amendment shall be and, as of the
Amendment Effective Date, is hereby incorporated in and forms a part of, the
Agreement.

 

3.                                      Except as expressly provided herein, all
terms and conditions of the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this [First] Amendment as
of the date first written above.

 

 

 

REALTY INCOME CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

EMPLOYEE

 

 

 

 

 

[                  ]

 

--------------------------------------------------------------------------------